Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2021 was filed after the mailing date of the Notice of Allowance on 26 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, including the documents submitted in the IDS filed on 24 May 2021, does not teach or fairly suggest a vent plug including a stem inserted into a cylindrical housing and serving as a valve element for opening and closing a vent path in the housing, and a coil spring that biased the stem toward a cavity to open the vent path, wherein one of the stem trunk portion and the housing is provided with a guide protrusion protruding in a diametrical direction, and the other of the stem trunk portion and the housing is provided with a guide groove in which the guide protrusion is fitted and which extends while inclined with respect to the axial direction such that the stem turns due to guiding effects of the guide protrusion and the guide groove as the stem moves axially, and wherein a position of an end of the spring is defined by the guide protrusion, as claimed in claim 1. The prior art of record, including the documents submitted in the IDS .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAMES P MACKEY/Primary Examiner, Art Unit 1744